Citation Nr: 1203984	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with hypertension, retinopathy, a right foot ulcer and impotence.  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to September 27, 2005, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to September 27, 2005, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that service connection for diabetes mellitus, type II, was granted in a January 2005 rating decision.  Additional evidence was received in June 2005 within one year of the January 2005 determination, and while the submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement, additional evidence submitted by the Veteran within one year of the rating decision in question requires application of 38 C.F.R. § 3.156(b) and a consideration of whether such additional evidence is new and material evidence.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The additional evidence received within one year of the January 2005 rating decision is deemed new and material, and as such, the January 2005 rating decision is not final pursuant to 38 U.S.C.A. § 7105.

In addition, in a May 2005 rating decision service connection was granted for peripheral neuropathy of the bilateral upper and lower extremities and the Board construes the Veteran's September 2005 correspondence as a timely notice of disagreement with the initial evaluations assigned for the upper and lower extremity peripheral neuropathy Therefore, the issue regarding the evaluation of peripheral neuropathy of the bilateral upper and lower extremities is on appeal from the May 2005 rating decision.  

The Board further notes that in a February 2006 rating decision, the evaluation assigned for right lower extremity peripheral neuropathy was increased to 20 percent and the evaluation for left lower extremity peripheral neuropathy was increased to 20 percent.  Since the increases do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

At the August 2011 Board hearing, the Veteran asserted that the degree of impairment due to his service-connected diabetes mellitus, type II, and associated peripheral neuropathy of the upper and lower extremities has become worse since the most recent VA compensation examination in February 2011.  More specifically, he testified that his diabetes mellitus requires regulation of activities, that eye surgery in the previous year was due to diabetic retinopathy/blindness, that his hypertension medication has been increased, that he has diabetic foot ulcers, and that he uses an assistive device due to the neuropathy in the lower extremities.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes and not only associated peripheral neuropathy of the upper and lower extremities and for which separate evaluations have been assigned, but also associated hypertension, retinopathy, a right foot ulcer and impotence included in the evaluation assigned for diabetes mellitus, for which the Veteran asserts separate ratings are warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds it necessary to remand the claims for another VA compensation examination.

In addition, in a July 2006 notice of disagreement, the Veteran asserted loss of use of the upper extremities due to service-connected bilateral peripheral neuropathy of the upper extremities associated with diabetes mellitus, and at the hearing, he testified to being unable to do anything secondary to blindness and other symptoms associated with his diabetes mellitus.  The Board notes that a June 2010 rating decision reflects an award of a total rating based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ, the issue of entitlement to SMC based on loss of use of the upper extremities was not addressed.  Since the outcome of the claim for SMC based on loss of use of the upper extremities may impact on the evaluations of peripheral neuropathy of the upper extremities associated with diabetes mellitus, the Board finds the issue of entitlement to SMC based on loss of use of the upper extremities to be inextricably intertwined with those regarding the evaluation of peripheral neuropathy of the upper extremities associated with diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250; AB, 6 Vet. App. at 38; see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Because the issues are inextricably intertwined, the Board is unable to review the issue pertaining to the evaluations of peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity until entitlement to the issue of entitlement to SMC based on loss of use of the upper extremities is resolved.  Id.   As such, the issue of SMC based on loss of use of the upper extremities is remanded for development and initial adjudication.  

Further, the February 2011 VA examination report notes that mild chronic renal insufficiency and onychomycosis of the feet are at least as likely as not related to service-connected diabetes mellitus raising the issue of entitlement to service connection in regard to these issues.  Since the outcome of these claims may impact the Veteran's claim for an increased rating for diabetes mellitus, the Board finds the issue of entitlement to service connection for renal insufficiency and for onychomycosis to be inextricably intertwined with that of the evaluation of diabetes mellitus.  See Harris, 1 Vet. App. at 183.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011), Note 1 instructs to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Because the issues are inextricably intertwined, the Board is unable to review the issues regarding the evaluation of diabetes mellitus until the issue of entitlement to service connection for renal insufficiency and for onychomycosis is resolved.  As such, the issues of entitlement to service connection for renal insufficiency and entitlement to service connection for onychomycosis are remanded for development and initial adjudication.  

In addition, the Veteran testified to having had relevant VA treatment in August 2011 and was to undergo nerve conduction studies in the near future.  The Board notes that records of VA treatment dated since October 2010 have not been obtained and associated with the claims file.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete records of the Veteran's treatment at the VA Medical Center (VAMC) in Dallas, Texas.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate VA medical records pertaining to the Veteran that are dated since October 2010, including the records of the Veteran's treatment at the Dallas VAMC.  

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination(s) to ascertain the extent and severity of his service-connected diabetes mellitus, type II, and associated retinopathy, hypertension, right foot ulcer, and impotence, as well as upper and lower extremity peripheral neuropathy and related symptoms, to include renal insufficiency and onychomycosis.  The claims folder should be made available for review in conjunction with the examination.  The examiner should specifically determine whether treatment of the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); the examiner should also determine whether the Veteran's diabetes mellitus causes episodes of either ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, and address the severity of all associated disorders, to include hypertension, retinopathy, a right foot ulcer and impotence.  A complete rationale for all opinions must be provided. 

3.  Thereafter, develop and adjudicate the issues of entitlement to service connection for renal insufficiency and onychomycosis secondary to diabetes mellitus, as well as the issue of entitlement to SMC based on loss of use of the upper extremities.

4.  Finally, readjudicate the appeal, to include consideration of whether a separate rating is warranted for hypertension, retinopathy, a right foot ulcer, or impotence.  If the benefits sought on appeal remain denied a supplemental statement of the case should be provided to the Veteran and his representative and the Veteran afforded a reasonable opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

